EXHIBIT FOR IMMEDIATE RELEASE CHARMING SHOPPES REPORTS FOURTH QUARTER RESULTS; ANNOUNCES RENEWAL OF MASTER TRUST'S $50.0 MILLION CREDIT CARD RECEIVABLES FACILITY; PROVIDES OUTLOOK FOR FIRST QUARTER · Non-GAAP loss from continuing operations of $(0.34)per share in the fourth quarter, excluding non-cash goodwill and store impairment charges, and restructuring charges · Loss from continuing operations of $(0.94)per share in the fourth quarter on aGAAP basis · $100 million of cash, cash equivalents and available for sale securities at the end of the fiscal year · No outstanding borrowings on line of credit facility, committed through July 2010 · $125 million of cost reductions projected for fiscal year 2010 Bensalem, PA, March 18, 2009 – Charming Shoppes, Inc. (NASDAQ:CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the fourth quarter and year ended January 31, 2009.Additionally, the Company announced its Master Trust’s $50.0 million credit receivables facility has been renewed through March 2010.The Company also provided an outlook for its first fiscal quarter ending May 2, 2009. Operating Results for the Fourth Quarter Ended January 31, 2009 For the thirteen weeks ended January 31, 2009, on a non-GAAP basis, excluding after-tax charges of $69.5 million, or $0.60 per diluted share, related to goodwill and store impairment, and restructuring charges, the Company reported a loss from continuing operations of $(39.0) million, or $(0.34) per diluted share; on a
